DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1, 2, 4, 5, 7-22, 25-34, and 36-52, in the reply filed on 01/20/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
The amendment of 01/20/2021 has been entered. Claims 1, 2, 4, 5, 7-22, 25-34, 36-53, and 55 are pending in this US patent application. Claims 53 and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2021.
Claims 1, 2, 4, 5, 7-22, 25-34, and 36-52 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application has been received and considered.

Claim Objections
Claims 4, 21, 36, and 47 are objected to because of the following informalities:
Claims 4, 21, and 36 do not end with a period. Claim 47 misspells the word “ammonium” in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7-22, 25-34, and 36-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a method of purifying a therapeutic heterologous protein and then contains multiple subsequent references to “the heterologous protein”. As claim 1 does 

Claims 45-52 all depend from claim 1 and recite further limitations of steps that are not present in the method of claim 1. As such, claims 45-52 lack clear antecedent basis, which introduces confusion in the claim because one of ordinary skill in the art would be unable to determine how claims 45-52 limit claim 1. Therefore, claims 45-52 are indefinite.

Because claims 2, 4, 5, 7-22, 25-34, and 36-52 depend from the indefinite claim 1 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 1, 2, 4, 5, 7-22, 25-34, and 36-52 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted all recitations of “the heterologous protein” and “the therapeutic protein” in the instant claims to refer to the therapeutic heterologous protein of claim 1. The Examiner has interpreted claims 45-47 to depend from claim 2. The Examiner has interpreted claims 

Claims Are Free of the Prior Art
	The closest prior art to the claimed invention is found in the teachings of international patent application WO 2011/133960 filed by Quinn et al., published 10/27/2011 (cited on the IDS filed 12/07/2018), in view of US patent application 2015/0064769 filed by Xenopoulos, published 03/05/2015. Quinn teaches the purification of the therapeutic heterologous protein human lysosomal acid lipase from egg white. The purification involves the adjustment of the egg white pH to pH 6, filtration, purification on a hydrophobic interaction chromatography column, elution, adjustment of the eluate to pH 5, and purification of the eluate on a cation exchange column (see entire document, including page 51, lines 10-30; analogous to steps (a)-(d) and (g)-(h) of instant claim 1). However, Quinn does not teach the filtration and acidification of the first eluate in between the two column chromatography steps as required by instant claim 1. 
	Xenopoulos teaches that biopharmaceutical manufacturing requires the inactivation or removal of viruses, often by titration of the solution containing the target protein to a low pH, for drug safety and to meet FDA standards (see entire document, including page 2, paragraphs 0023-0024). The inactivation often occurs after a column chromatography step (page 1, paragraph 0004). However, Xenopoulos does not provide support for performing the viral inactivation step in between two chromatography steps as recited in step (f) of instant claim 1, nor does Xenopoulous 

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/25/2021